PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/100,559
Filing Date: 10 Aug 2018
Appellant(s): Lee et al.



__________________
Philip S. Hof
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/09/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/09/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
On page 11, the appellant argues that “Neither references teaches or suggests a movable contact that has two depressions along a mating side spaced apart from each other along a length of the movable contact. Therefore, even if it would have been obvious to combine the teachings of Dietrich and Santarelli, a person of ordinary skill in the art would not have been able to achieve the configuration of the movable contact recited in claim 1…”. This argument is not persuasive because the primary reference Dietrich already teaches two depressions in the stationary contacts. Santarelli was used to teach positioning the depression positioned in the movable contact. In other words, two depressions are taught in the primary reference. The combination was not made for purpose of teaching two depressions, but to teach that it is known to position a depression on the movable contact.
	On page 12, the appellant argues that “The configuration of Santarelli is not the reverse of Dietrich’s configuration, so Santarelli provides no teaching or motivation to reverse the configuration of Dietrich. There is no motivation to reverse the configuration of Dietrich based on Santarelli.” This argument is not persuasive because Santarelli teaches a protrusion on the stationary contact and a depression on the moving contact. 
	On page 12, the appellant argues that “The second statement in the excerpt above suggests that it would have been obvious to use the contact structures of Santarelli in the device of Dietrich, but such substitution would not yield the subject matter recited in claim 1. For example, as described above, Santarelli does not remedy the admitted shortcoming of Dietrich with respect to a movable contact that has two, spaced-apart depressions along the mating side.” This argument is not persuasive because Santarelli was used to show that it is known to have a reverse configuration of protrusion/depression. All of the structure, including the two spaced apart depressions and protrusions is already taught by Dietrich.
	On page 13, the appellant, with respect to the case law citation argues that “… Appellant respectfully submits that this is merely a conclusory that does not analyze and apply the facts of the underlying case, and therefore does not satisfy the requirements for establishing aprimafacie obviousness rejection.” This argument is not persuasive because the case law was applied based on the identical nature of the case law decision to the rejection of the application after analysis of the case and the 
	On page 14, the appellant presents hypothetical combination scenarios. Since these scenarios were not used in the rejection, the arguments associated with these scenarios are moot.
	On page 15, the appellant argues that “It would not have been obvious to reverse the arrangement of Dietrich because doing so would change the principle of operation of the snap action switch. As described above, there is no simple process for reversing the configuration of Dietrich in order to achieve the recited switch configuration in claim 1.” This argument is not persuasive because there is no change in principle of operation. Reversal of contacts does not change the rest of the device. Only the contact placement changes in the rejection.
	On page 16, the appellant argues that “In effect, the Office’s proposed modifications to Dietrich to achieve the claimed subject matter would have been impossible based only on the teachings of the cited references without relying on impermissible hindsight.” This argument is not persuasive because it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
However, the movable solenoid core 12 of Santarelli is not coupled to a shaft that is coupled to a movable contact. Instead, the core 12 is coupled to a thrust ring 40 which selectively abuts against an end of a rod 28 to push the rod 28 axially. The core 12 and thrust ring 40 are not coupled to the rod 28. In Figure 1, there is a sizeable gap between the thrust ring 40 and the end of the rod 28.” This argument is not persuasive because the appellant is only taking into account the deenergized state shown in figure 1. Also the claim does not discuss how the coupling is achieved. The claim simply includes a shaft coupled to the movable contact and a ferromagnetic plunger coupled to the shaft. This is clearly taught by Santerelli as seen in the figure 1 below and in the specification column 2, lines 43-51 where energized state and actuation is discussed pointing out the claimed coupling of the plunger, the shaft, and the movable contact. Without this coupling the device would be inoperable. 

    PNG
    media_image2.png
    742
    542
    media_image2.png
    Greyscale

However, it would not have been obvious to modify the primary reference Dietrich to incorporate this subject matter of Santarelli. The dumbbell contact carriers of Dietrich have thin cylindrical axles or arms 11 that extend through support members 7 housed within a slot in the plunger 1. Due to the narrow diameter of the arm 11, it would not have been permissible to form an opening through the arm 11 configured to accommodate a shaft therethrough.” This argument is moot because as discussed above, the combination is clearly obvious and as discussed in the rejection, Santerelli, not Dietrich teaches the limitations of claim 12.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Alexander Talpalatski/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        
Conferees:
/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837                                                                                                                                                                                                        
/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.